Title: From Thomas Jefferson to George Jefferson, 21 April 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Apr. 21. 1801.

I now inclose you the manifests for my tobo. of the Milton inspection & growth of the last year, being 7. hhds weighing 10,028 th total. Mr. Eppes’s draughts on you on my account are now fixed


to mr Bell
300. D. paiable June 16.


Doctr. Shore
800. D. paiable July 12.


mr. Haxhall
500. D. paiable July 16.


for all of which I will make provision in your hands in time to prevent the inconvenience of advances. I am Dear Sir
Your’s affectionately

Th: Jefferson

